 



Exhibit 10.6
Doane Pet Care Enterprises, Inc.
Stock Incentive Plan
SECTION 1.
PURPOSE
          The purpose of this Plan (as such term and any other capitalized terms
used herein without definition are defined in Section 2) is to foster and
promote the long-term financial success of the Company and the Subsidiaries and
materially increase stockholder value by (a) motivating superior performance by
means of service- and performance-related incentives, (b) encouraging and
providing for the acquisition of an ownership interest in the Company by
Employees and (c) enabling the Company and the Subsidiaries to attract and
retain the services of an outstanding management team upon whose judgment,
interest and special effort the successful conduct of its and their operations
is largely dependent.
SECTION 2.
DEFINITIONS
          Whenever used herein, the following terms shall have the respective
meanings set forth below:
          Act: the Securities Act of 1933, as amended.
          Adjustment Event: shall mean (i) any stock dividend, stock split or
share combination affecting the Common Stock, (ii) any recapitalization,
reorganization or exchange of shares affecting the Common Stock, or (iii) any
other similar event affecting the Common Stock.
          Board: the Board of Directors of the Company.
          Cause: (i) the commission of a felony or the commission of any act or
omission involving moral turpitude, dishonesty, disloyalty or fraud,
(ii) conduct tending to bring the Company or any of its affiliates into public
disgrace or disrepute, (iii) gross negligence or willful misconduct with respect
to the Company or any of its affiliates, (iv) failure to accept and cooperate
with actions and initiatives assigned to the Participant by the Board, the CEO,
or the Participant’s direct supervisor, or (v) the Participant or any member of
the Participant’s family shall engage in any Restricted Activity with any
customer, supplier or other person having a business relation with the Company,
without the prior written approval of the Board; provided that if a Participant
is party to an

 



--------------------------------------------------------------------------------



 



employment agreement with the Company that has a different definition of “Cause”
(or analogous term), the definition in such employment agreement shall apply for
purposes of the Plan.
          CEO: the Chief Executive Officer of the Company or, if such position
is not then occupied, the Committee.
          Change in Control: a transaction or series of related transactions
occurring after the Effective Date that:
          (i) involves the sale, exchange, transfer or other disposition by OTPP
to one person or group (other than an affiliate of the Company or OTPP), of more
than 50% of the Common Stock; or
          (ii) involves the sale, exchange, transfer or other disposition of
more than 50% of all of the assets of the Company and the Subsidiaries, taken as
a whole, to one person or group (other than an affiliate of the Company or
OTPP).
          For purposes of this definition, a Public Offering shall not be a
Change in Control.
          Code: the Internal Revenue Code of 1986, as amended.
          Committee: the Compensation Committee of the Board or, if there shall
not be any committee then serving, the Board.
          Common Stock: the Class A Common Stock of the Company, par value $.01
per share.
          Company: Doane Pet Care Enterprises, Inc., a Delaware corporation, and
any successor thereto.
          Disability: a physical or mental impairment that renders a Participant
unable to perform the essential functions of the Participant’s position even
with reasonable accommodation (that does not impose an undue hardship on the
Company or its affiliates), and which has lasted at least sixty (60) consecutive
days. A physician selected by the Company or its insurers, and consented to by
the Participant or the Participant’s personal representative shall make the
determination of the existence of a Disability. Consent by the Participant or
the Participant’s personal representative shall not be unreasonably withheld;
provided that if a Participant is party to an employment agreement with the
Company that has a different definition of “Disability” (or analogous term) the
definition in such employment agreement shall apply for purposes of the Plan.

2



--------------------------------------------------------------------------------



 



          Effective Date: the “Closing Date” as defined in the Agreement and
Plan of Merger dated as of August 28, 2005, by and among DPC Newco Inc., Doane
Pet Care Company and the Company.
          Employee: any officer or other key employee of the Company or any
Subsidiary.
          Fair Market Value: if no Public Offering has occurred, the fair market
value of a share of Common Stock as determined in accordance with the
Stockholders Agreement. Following a Public Offering, the Fair Market Value, on
any date of determination, shall mean the average of the closing sales prices
for a share of Common Stock as reported on a national exchange for each of the
ten business days succeeding the date of determination or the average of the
last transaction prices for a share of Common Stock as reported on a nationally
recognized system of price quotation for each of the ten business days
succeeding the date of determination. In the event that there are no Common
Stock transactions reported on such exchange or system on any such date, Fair
Market Value shall mean the closing price on the immediately succeeding date on
which Common Stock transactions were so reported.
          Option: the right to purchase Common Stock pursuant to the terms of
the Plan at a stated price for a specified period of time. The Options are not
intended to be “incentive stock options” within the meaning of section 422 of
the Code.
          OTPP: Ontario Teachers’ Pension Plan Board, an entity without share
capital organized under the laws of Ontario, Canada.
          OTPP Investment: means the aggregate dollar amount of all equity
investments in the Company made by OTPP and its affiliates, whether such
investments occur before or after the Effective Date.
          OTPP Multiple: means the quotient obtained by dividing the net
proceeds realized by OTPP with respect to the OTPP Investment prior to or in
connection with the Change in Control (including any and all dividends or other
distributions paid with respect to any shares of Common Stock owned by OTPP at
any time prior to such Change in Control) by the OTPP Investment.
          Participant: any Employee designated by the Committee to receive an
Option under the Plan.
          Permitted Transferee: a transferee permitted under Section 1.2 of the
Stockholders Agreement.

3



--------------------------------------------------------------------------------



 



          Plan: this Doane Pet Care Enterprises, Inc. Stock Incentive Plan, as
set forth herein and as the same may be amended from time to time in accordance
with its terms.
          Public Offering: a public offering pursuant to an effective
registration statement filed with the Securities and Exchange Commission that
covers shares of Common Stock that, after the closing of such public offering,
will be traded on the New York Stock Exchange, the American Stock Exchange or
the National Association of Securities Dealers Automated Quotation System or
similar non-U.S. exchange or quotation system.
          Restricted Activity: means directly or indirectly owning any interest
in, managing, controlling, participating in, consulting with, rendering services
for, or in any manner engaging in any business with any customer, supplier or
other person having a business relation with the Company; provided however that
the term Restricted Activity shall not include passive ownership of less than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as you have no active participation in the business of that corporation.
          Stockholders Agreement: the Stockholders Agreement, dated as of the
Effective Date, among the Company, OTPP and certain other stockholders of the
Company, as it may be amended from time to time.
          Subsidiary: any corporation a majority of whose outstanding voting
securities is owned, directly or indirectly, by the Company.
          Voluntary Resignation: the termination of a Participant’s employment
with the Company or any Subsidiary due to such Participant’s voluntary
resignation other than due to Disability.
SECTION 3.
ELIGIBILITY AND PARTICIPATION
          Subject to the approval of the Committee, which shall not be
unreasonably withheld, Participants in the Plan shall be those Employees
selected by the Committee to participate in the Plan taking into account the
recommendations of the CEO (which may include Employees who are members of the
Committee). The selection of an Employee as a Participant shall neither entitle
such Employee to, nor disqualify such Employee from, participation in any other
option or incentive plan of the Company or any Subsidiary.

4



--------------------------------------------------------------------------------



 



SECTION 4.
ADMINISTRATION
          4.1. Power to Grant and Establish Terms of Options. The Committee
shall have the discretionary authority, subject to the terms of the Plan, to
determine the Employees to whom Options shall be granted (which may include
Employees who are members of the Committee) and the terms and conditions of any
and all Options, including, but not limited to, the number of shares of Common
Stock covered by each Option, the time or times at which Options shall be
granted and the terms and provisions of the instruments by which Options shall
be evidenced. Subject to the terms of the Plan, the terms and conditions of each
Option shall be determined by the Committee at the time of grant and, subject to
Section 9, such terms and conditions shall not be subsequently changed in a
manner which would be adverse to the Participant without the consent of the
Participant to whom such Option has been granted, even if this Plan shall be
subsequently amended. The Committee may establish different terms and conditions
for different Participants receiving Options and for the same Participant for
each Option such Participant may receive, whether or not granted at the same or
different times. The grant of any Option to any Employee shall neither entitle
such Employee to, nor disqualify him or her from, the grant of any other
Options.
          4.2. Substitute Options. The Committee shall have the right, subject
to the consent of Participants to whom Options have been granted, to grant in
substitution for outstanding Options, replacement Options which may contain
terms more favorable to the Participant than the Options they replace,
including, without limitation, a lower exercise price (subject to Section 6.2),
and to cancel replaced Options.
          4.3. Administration. The Committee shall be responsible for the
administration of the Plan. Any Options granted by the Committee may be subject
to such conditions, not inconsistent with the terms of the Plan, as the
Committee shall determine, in its sole discretion. The Committee shall have
discretionary authority to prescribe, amend and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of the Company, to interpret the Plan and to make all
other determinations necessary or advisable for the administration and
interpretation of the Plan and to carry out its provisions and purposes. Any
determination, interpretation or other action made or taken (including any
failure to make any determination or interpretation, or take any other action)
by the Committee pursuant to the provisions of the Plan shall be final, binding
and conclusive for all purposes and upon all persons and shall be given
deference in any proceeding with respect thereto. The Committee may consult with
legal counsel, who may be counsel to the Company, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.

5



--------------------------------------------------------------------------------



 



SECTION 5.
STOCK SUBJECT TO PLAN
          5.1. Number. Subject to the provisions of Section 5.3, the number of
shares of Common Stock subject to Options under the Plan may not exceed 326,175
shares. The shares of Common Stock to be delivered under the Plan may consist,
in whole or in part, of shares held in treasury or authorized but unissued
shares not reserved for any other purpose.
          5.2. Canceled, Terminated or Forfeited Options. Any shares of Common
Stock subject to an Option which for any reason expires or is canceled,
terminated, forfeited, substituted for or otherwise settled without the issuance
of shares of Common Stock shall again be available for grant under the Plan.
          5.3. Adjustment in Capitalization. The aggregate number of shares of
Common Stock available for Options and the respective prices and/or vesting
criteria applicable to outstanding Options shall be proportionately adjusted to
reflect, as deemed equitable and appropriate by the Committee, each Adjustment
Event. To the extent deemed equitable and appropriate by the Committee, in its
good faith judgment, and subject to any required action by stockholders, in any
corporate transaction constituting an Adjustment Event (other than a Change in
Control), any Option granted under the Plan shall pertain to the securities or
other property to which a holder of the number of shares of Common Stock covered
by the Option would have been entitled to receive in connection with such event.
SECTION 6.
OPTIONS
          6.1. Grant of Options. Options may be granted to Participants at such
time or times as shall be determined by the Committee. The date of grant of an
Option under the Plan will be the date on which the Option is awarded by the
Committee or, if so determined by the Committee on the date of award of an
Option, the date on which occurs any event the occurrence of which is an express
condition precedent to the grant of the Option. The Committee shall determine
the number of Options, if any, to be granted to a Participant. Each Option shall
be evidenced by an Option agreement that shall specify the type of Option
granted, the exercise price, the duration of the Option and the number of shares
of Common Stock to which the Option pertains, and the conditions upon which such
Options or any portion thereof shall become vested or exercisable.

6



--------------------------------------------------------------------------------



 



          6.2. Option Price. Unless otherwise determined by the Committee,
Options shall have an exercise price per share of Common Stock equal to the Fair
Market Value of a share of Common Stock on the grant date.
          6.3. Vesting and Exercise of Options. Unless otherwise determined by
the Committee, one-fifth of the Options granted to any Participant shall vest
and become exercisable on each of the first five anniversaries of the grant
date, subject to the Participant’s continuous employment with the Company
through such date.
          6.4. Maximum Term. No Options shall be exercisable on or after the
tenth anniversary of the grant date.
          6.5. Exercise and Payment. The Committee shall establish procedures
governing the exercise of Options, which shall require that (a) as a condition
to the issuance of any shares of Common Stock upon the exercise of Options prior
to a Public Offering, the Participant become a party to the Stockholders
Agreement, (b) written notice of exercise be given to the Company and (c) the
exercise price for the Options being exercised be paid in full at the time of
exercise in one of the following ways: (i) cash or cash equivalents, (ii) at any
time following a Public Offering, in unencumbered shares of Common Stock owned
by the Participant for at least six months having an aggregate Fair Market Value
on the date of exercise equal to such aggregate Option exercise price or
(iii) in a combination of the foregoing. Subject to Section 10.4, as soon as
practicable after receipt of a written exercise notice, payment of the Option
exercise price and receipt of evidence of the Participant’s execution of the
Stockholders Agreement in accordance with this Section 6.5, the Company shall
deliver to the Participant a certificate or certificates representing the
acquired shares of Common Stock.
          6.6. Termination of Employment Due to Death or Disability. Unless
otherwise determined by the Committee at the time of grant, in the event a
Participant’s employment with the Company or any Subsidiary terminates by reason
of death or Disability, any Options granted to such Participant which, on or
prior to the date of such termination, have become exercisable in accordance
with Section 6.3, may be exercised by the Participant or the Participant’s
designated beneficiary (or, if no such beneficiary is named, in accordance with
Section 10.2) at any time prior to the first anniversary of the Participant’s
termination of employment or the expiration of the term of the Options,
whichever period is shorter.
          6.7. Termination of Employment for Cause. If a Participant’s
employment with the Company or any Subsidiary is terminated for Cause, all
Options granted to such Participant which are then outstanding (whether or not
exercisable on or prior to the date of such termination) shall be immediately
forfeited and canceled.

7



--------------------------------------------------------------------------------



 



          6.8. Termination of Employment Due to Voluntary Resignation or for any
Other Reason. Unless otherwise determined by the Committee at or after the time
of grant, in the event the Participant’s employment with the Company or any
Subsidiary terminates due to Voluntary Resignation or for any reason other than
those described in Sections 6.6 or 6.7, any Options granted to such Participant
that, on or prior to the date of such termination, have become exercisable in
accordance with Section 6.3, may be exercised at any time during the 60 day
period following the Participant’s termination of employment or the expiration
of the term of such Options, whichever period is shorter.
          6.9. Termination of Unvested Options. Unless otherwise determined by
the Committee at or after the time of grant, upon termination of a Participant’s
employment, any Options that are not then exercisable shall terminate and be
canceled effective upon the date of such termination.
          6.10. Committee Discretion. Notwithstanding anything else contained in
this Section 6 to the contrary, the Committee may permit all or any portion of
any Options to be exercised following a Participant’s termination of employment
for any reason on such terms and subject to such conditions not less favorable
to such Participant than those terms and conditions provided for herein or in
the Option agreement evidencing the grant to such Participant of the applicable
Options, as the Committee shall determine for a period up to and including, but
not beyond, the expiration of the term of such Options.
          6.11. Repurchase of Options. If a Participant’s employment with the
Company or any Subsidiary terminates for any reason, the Company or OTPP may
elect to purchase all or a portion of the Participant’s Options that are then
vested and exercisable by providing notice to the Participant within 90 days
after termination of employment. The purchase price for such Options shall equal
the excess, if any, of (a) the aggregate Fair Market Value as of the date of
termination of employment of the shares of Common Stock subject to the Options
being purchased over (b) the aggregate exercise price for such Options. If the
Company is restricted from purchasing a Participant’s Options within the 90-day
period following termination of employment under the terms of its financing
documents, if purchasing the Options at such time would reasonably likely create
an event of default under such financing documents or if the Board determines
that purchasing the Options at such time would be imprudent in view of the
Company’s financial condition, then the Company may pay the purchase price for
the Options in a subordinated note having the same terms as the note described
in Section 6(c) of the Stockholders Agreement (although any such note will not
be required to be secured by any shares of Common Stock).

8



--------------------------------------------------------------------------------



 



SECTION 7.
CHANGE IN CONTROL
          7.1. Accelerated Vesting of Options. In the event of a Change in
Control, a percentage of Options that have not previously become vested in
accordance with their terms shall become vested and exercisable immediately
prior to such Change in Control, based on the OTPP Multiple and determined
according to the following table:

          % of Unvested Options OTPP Multiple   Becoming Vested
less than 2.5
  0%
2.5
  50%
3.0 or above
  100%
greater than 2.5 and less than 3.0
  50% plus a pro-rata % for OTPP
 
  Multiples between 2.5 and 3.0 (i.e.,
 
  an OTPP Multiple of 2.75 would
 
  result in 75% vesting)

          7.2. Payment for Vested Options. Unless otherwise determined by the
Committee, upon a Change in Control, each Option that, by its terms becomes
exercisable pursuant to Section 7.1, together with any outstanding Options that
have previously become exercisable in accordance with their terms, shall be
canceled in exchange for a payment in cash by the Company to each Option holder
of an amount equal to the excess, if any, of the price per share of Common Stock
received in the Change in Control over the exercise price for such Option, and
all other Options shall be cancelled for no consideration.
          7.3. Limitation on Benefits. Notwithstanding anything contained in the
Plan or an Option agreement to the contrary, (i) to the extent that any of the
payments and benefits provided for under the Plan, an applicable Option
agreement or any other agreement or arrangement between the Company and its
Subsidiaries and a Participant (collectively, the “Payments”) would constitute a
“parachute payment” within the meaning of section 280G of the Code, the amount
of such Payments shall be reduced to the amount that would result in no portion
of the Payments being subject to the excise tax imposed pursuant to section 4999
of the Code. If Payments that would otherwise be reduced or eliminated, as the
case may be, pursuant to the immediately preceding sentence would not be so
reduced or eliminated, as the case may be, if the shareholder approval
requirements of section 280G(b)(5) of the Code are capable of being satisfied,

9



--------------------------------------------------------------------------------



 



the Company shall use its reasonable best efforts to cause such payments to be
submitted for such approval prior to the Change in Control giving rise to such
payments.
SECTION 8.
SECTION 409A OF THE CODE
          In the case of an Option held by a Participant who the Committee
reasonably believes is a “specified employee” (within the meaning of
Section 409A of the Code), the Committee may delay the settlement or
exercisability of such Option until the first business day that is six months
and one day after the date of such Participant’s termination of employment (or,
if earlier, upon death) if the Committee reasonably believes such Option to be
subject to Section 409A(a)(2)(B) of the Code. To the extent that any Option
granted under this Plan is not intended to be non-qualified deferred
compensation within the meaning of Section 409A of the Code, the Plan and the
agreement evidencing such Option shall be interpreted and administered, to the
greatest extent practicable, in a manner that will avoid such Option from being
subject to Section 409A of the Code.
SECTION 9.
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN
          9.1. In General. The Committee may at its discretion at any time and
from time to time alter, amend, suspend, or terminate the Plan and any unvested
Options (but not any previously granted vested Options) in whole or in part,
including without limitation, amending the criteria for vesting and
exercisability set forth in Section 6 and Section 7 hereof (or in any Option
agreement), substituting alternative vesting and exercisability criteria and
imposing certain blackout periods on Options, provided, however, that (i) such
alteration, amendment, suspension or termination shall preserve the economic
value, and vesting and exercisability, as determined by the Committee in its
sole good faith discretion, of any previously granted Option and (ii) the
Committee shall only be permitted to alter, amend, suspend or terminate
previously granted unvested Options with the consent of the holders of a
majority of such Options.
          9.2. Public Offering. Unless otherwise determined by the Committee, in
the event of a Public Offering, the Committee shall have the authority to amend
any outstanding Options to provide for (i) subject to Section 9.1 above, the
substitution of the vesting criteria based on the OTPP Multiple applicable to
Options in connection with a Change in Control with criteria based on stock
price and (ii) the imposition of certain blackout periods, in each case, as the
Committee shall determine to be appropriate;

10



--------------------------------------------------------------------------------



 



provided, however that such amendments shall preserve the economic value, and
vesting and exercisability of the Options, as determined by the Committee in its
sole good faith discretion.
SECTION 10.
MISCELLANEOUS PROVISIONS
          10.1. Nontransferability of Options. Unless the Committee shall permit
(on such terms and conditions as it shall establish) an Option to be transferred
to a Permitted Transferee, no Option granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to any Option granted to a Participant under the Plan shall be exercisable
during his lifetime only by such Participant or, if permitted by the Committee,
any such Permitted Transferee.
          10.2. Beneficiary Designation. Each Participant under the Plan may
from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his death.
Each designation will revoke all prior designations by the same Participant,
shall be in a form prescribed by the Committee and will be effective only when
filed by the Participant in writing with the Committee during his lifetime. In
the absence of any such designation, benefits remaining unpaid or Options
outstanding at the Participant’s death shall be paid to or be exercisable by the
Participant’s surviving spouse, if any, or otherwise to or by his or her estate.
          10.3. No Guarantee of Employment or Participation; No Additional
Compensation for Loss of Rights Under Plan. Nothing in the Plan shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
any Participant’s employment at any time, nor confer upon any Participant any
right to continue in the employ of the Company or any Subsidiary. No Employee
shall have a right to be selected as a Participant, or, having been so selected,
to receive any future Option grants. If any Participant’s employment with the
Company or any Subsidiary shall be terminated for any reason, such Participant
shall not be entitled to any compensation or other form of remuneration with
respect to such termination (except as otherwise provided herein) to compensate
such Participant for the loss of any rights under the Plan notwithstanding any
provision to the contrary in his or her contract of employment.
          10.4. Tax Withholding. The Company or any Subsidiary shall have the
power to withhold, or require a Participant to remit to the Company or such
Subsidiary

11



--------------------------------------------------------------------------------



 



promptly upon notification of the amount due, an amount (in cash or in shares of
Common Stock otherwise deliverable to a Participant upon Option exercise)
sufficient to satisfy the statutory minimum federal, state, local and foreign
withholding tax requirements with respect to any Option and the Company or such
Subsidiary may defer payment of cash or issuance or delivery of Common Stock
until such requirements are satisfied.
          10.5. Indemnification. Each person who is or shall have been a member
of the Board or the Committee (an “Indemnified Person”) shall be indemnified and
held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such Indemnified
Person in connection with or resulting from any claim, action, suit or
proceeding to which such Indemnified Person may be made a party or in which such
Indemnified Person may be involved by reason of any action taken or failure to
act under the Plan or any option agreement and against and from any and all
amounts paid by such Indemnified Person in settlement thereof, with the
Company’s approval, or paid by such Indemnified Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnified Person;
provided that, such Indemnified Person acted in good faith and in a manner such
Indemnified Person reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal proceeding had no
reasonable cause to believe his or her conduct was unlawful; provided further
that, such Indemnified Person shall give the Company an opportunity, at its own
expense, to handle and defend the same before such Indemnified Person undertakes
to handle and defend it on such Indemnified Person’s own behalf. Expenses,
including attorneys’ fees, incurred by an Indemnified Person in defending any
civil, criminal, administrative or investigative action, suit or proceeding
shall be paid by the Company in advance of the final disposition of such action,
suit or proceeding upon receipt of an undertaking by or on behalf of the
Indemnified Person to repay such amount if it shall ultimately be determined
that he or she is not entitled to be indemnified by the Company. The foregoing
right of indemnification shall not be exclusive and shall be independent of any
other rights of indemnification to which such Indemnified Person may be entitled
under the Company’s Articles of Incorporation or By-laws, by contract, as a
matter of law or otherwise.
          10.6. No Limitation on Compensation. Nothing in the Plan shall be
construed to limit the right of the Company or any Subsidiary to establish other
plans or to pay compensation to its employees in cash or property.
          10.7. Requirements of Law. The granting of Options, the exercisability
of any Options and the issuance of shares of Common Stock shall be subject to
all applicable laws, rules, and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.

12



--------------------------------------------------------------------------------



 



          10.8. Governing Law. The Plan, and all agreements hereunder, shall be
governed by and construed in accordance with the law of the State of Delaware,
regardless of the law that might be applied under principles of conflict of
laws.
          10.9. No Impact On Benefits. Options granted under the Plan are not
compensation for purposes of calculating a Participant’s rights under any
employee benefit plan.
          10.10. Securities Law Compliance. Instruments evidencing the grant of
Options may contain such other provisions, not inconsistent with the Plan, as
the Committee deems advisable, including a requirement that a Participant
represent to the Company in writing, when such Participant receives shares of
Common Stock (or at such other time as the Committee deems appropriate) that
such Participant is acquiring such shares (unless they are then covered by an
effective registration statement filed under the Act) for such Participant’s own
account for investment only and with no present intention to transfer, sell or
otherwise dispose of such shares except such disposition by a legal
representative as shall be required by will or the laws of any jurisdiction in
winding up the estate of such Participant. Such shares shall be transferable
only if the proposed transfer shall be permissible pursuant to the Plan and if,
in the opinion of counsel satisfactory to the Company, such transfer at such
time will be in compliance with all applicable securities laws.
          10.11. Freedom of Action. Subject to Section 7, nothing in the Plan or
any agreement entered into pursuant to this Plan shall be construed as limiting
or preventing the Company or any Subsidiary from taking any action with respect
to the operation or conduct of its business that it deems appropriate or in its
best interest.
          10.12. No Fiduciary Relationship. Nothing contained in the Plan and no
action taken pursuant to the Plan shall create or be construed to create a trust
of any kind or any fiduciary relationship between the Company or any Subsidiary
and any Participant or executor, administrator or other personal representative
or designated beneficiary of such Participant, or any other persons.
          10.13. No Right to Particular Assets. Any reserves that may be
established by the Company in connection with this Plan shall continue to be
held as part of the general funds of the Company, and no individual or entity
other than the Company shall have any interest in such funds until paid to a
Participant.
          10.14. Unsecured Creditor. To the extent that any Participant or his
executor, administrator or other personal representative, as the case may be,
acquires a right to receive any payment from the Company pursuant to this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company.

13



--------------------------------------------------------------------------------



 



          10.15. Severability of Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provision had not been included.
          10.16. Term of Plan. This Plan shall be effective as of the Effective
Date and shall expire on the tenth anniversary of such date (except as to
Options outstanding on that date), unless sooner terminated pursuant to
Section 9.

14